PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Patent No. 10,663,959
Issue Date: May 26, 2020
Application No. 15/673,768
Filed: August 10, 2017
Attorney Docket No. NTI-021900 US DIV 1
:
:
:    DECISION ON PETITION
:
:



This is a decision on the renewed petition filed January 27, 2021, which is being treated as a petition under 37 CFR 3.81(b) to correct the name of the assignee on the front page of the above-identified patent by way of a certificate of correction.

The request is DISMISSED.

Petitioner request that the assignee be corrected from “Stride Tool Inc.” to “North Park Innovations Group, Inc.”.

37 CFR 3.81(b), effective June 25, 2004, reads:

After payment of the issue fee: Any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in § 3.11 before issuance of the patent, and must include a request for a certificate of correction under § 1.323 of this chapter (accompanied by the fee set forth in § 1.20(a) and the processing fee set forth in § 1.17(i) of this chapter [emphasis added].  See also MPEP 1481.01.

U.S. Patent and Trademark Office assignment records disclose that an assignment from “Stride Tool Inc.” to “North Park Innovations Group, Inc.” to was recorded on December 23, 2020, after the date of issuance of this patent, which was issued May 26, 2020. Accordingly, since the assignment was not submitted for recordation until after issuance of this patent, issuance of a certificate of correction would not be proper.

Inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231.  


/Kimberly Inabinet/
Kimberly Inabinet
Paralegal Specialist
Office of Petitions